Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 3/16/22 has been entered. Claims 7 and 18 have been canceled.  Claims 19-20 have been added.  Claim 1 has been amended.  Claims 1-6, 8-17, and 19-20 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark G. Tison (Reg. No. 65,985) on 3/31/22 .

The application has been amended as follows: 

1. (Currently Amended) An engine device, comprising: 
an exhaust manifold; and 
a two-stage turbocharger including a high-pressure turbocharger and a low-pressure turbocharger, 
wherein: 
the high-pressure turbocharger is disposed on a lateral side of the exhaust manifold; 
the low-pressure turbocharger is 
the rib is positioned in a cavity of the cylinder head and extends from an attaching part for the low-pressure turbocharger on an exhaust side surface of the cylinder head to a rocker arm mechanism; and 
the high-pressure turbocharger and the low-pressure turbocharger are coupled to each other.  

Claim 19 - Cancelled


Allowable Subject Matter
Claims 1-6, 8-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-17, and 20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “the low-pressure turbocharger is coupled to a portion of a cylinder head including a rib; the rib is positioned in a cavity of the cylinder head and extends from an attaching part for the low-pressure turbocharger on an exhaust side surface of the cylinder head to a rocker arm mechanism” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-6, 8-17, and 20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/31/22